     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.1 Page 1 of 29



     Evan J. Smith, Esquire (SBN 242352)
 1 esmith@brodskysmith.com
     Ryan P. Cardona, Esquire (SBN 302113)
 2 rcardona@brodskysmith.com
     BRODSKY & SMITH, LLC
 3 9595 Wilshire Blvd., Ste. 900
     Beverly Hills, CA 90212
 4 Telephone: (877) 534-2590
     Facsimile: (310) 247-0160
 5

 6 Counsel for Plaintiff

 7

 8                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
 9

10    CLAYTON FREEMAN,                              )   Civil No. '20CV2029 JAH KSC
                                                    )
11
                              Plaintiff,            )
12                                                  )
                vs.                                     COMPLAINT FOR DECLARATORY
13
                                                    )
                                                    )   AND INJUNCTIVE RELIEF AND
14    FIBRE RESOURCES UNLIMITED,                    )   CIVIL PENALTIES
      INC. a/k/a FIBRE RESOURCES, and               )
15
      CERTIFIED RECYCLING, INC.                     )   (Federal Water Pollution Control Act, 33
16                                                  )   U.S.C. § 1251 et seq.)
17                            Defendant.            )
                                                    )
18                                                      JURY TRIAL DEMAND
                                                    )
19
                                                    )

20
           Plaintiff Clayton Freeman (“Plaintiff”), by and through his counsel, alleges as

21
     follows:

22
           1.         This is a citizen suit, brought pursuant to the section 505(a)(1) of the

23
     Federal Water Pollution Control Act (the “Clean Water Act” or “CWA”), 33 U.S.C.

24
     § 1365(a)(1), to address violations of the CWA by defendants Fibre Resources

25
     Unlimited a/k/a Fibre Resources and Certified Recycling, Inc., (collectively, “Fibre

26
     Resources” or the “Defendants”) arising out of operations at Fibre Resources’

27
     facility located at 3833 Bancroft Drive, Spring Valley, CA 91977 (the “Facility”).

28
                                                  1
                                       PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.2 Page 2 of 29




 1        2.     Since at least March 16, 2015, Defendants have been discharging and
 2 continues to discharge polluted stormwater from the Facility in violation of the

 3 express terms and conditions of Sections 301 and 402 of the Clean Water Act, 33

 4 U.S.C. §§ 1311, 1342, and in violation of the General Industrial Stormwater Permits

 5 issued by the State of California (NPDES General Permit No. CAS000001 [State

 6 Water Resources Control Board] Water Quality Order No. 92-12-DWQ, as amended

 7 by Order No. 97-03-DWQ) (“1997 Permit”) and Order No. 2014-0057-DWQ (“2015

 8 Permit”) (collectively, the “Industrial Stormwater Permit” or “IGP”).

 9        3.     Plaintiff seeks a declaratory judgment, injunctive relief, the imposition
10 of civil penalties, and the award of costs, including attorneys’ and expert witness

11 fees, for Defendants’ repeated and ongoing violations of the Clean Water Act.

12                           JURISDICTION AND VENUE
13        4.     This Court has subject matter jurisdiction over the parties and subject
14 matter of this action pursuant to section 505(a)(1) of the CWA, 33 U.S.C. §

15 1365(a)(1), 28 U.S.C. § 1331 (an action arising under the laws of the United States),

16 and 28 U.S.C. § 2201 (declaratory relief).

17        5.     On March 16, 2020, as required by the CWA, 33 U.S.C. §
18 1365(b)(1)(A), Plaintiff provided notice of intent to file suit against Defendants for
19 CWA violations (“NoV”) to the Administrator of the United States Environmental

20 Protection Agency (“EPA”); the Regional Administrator of EPA Region IX; the

21 Executive Director of the State Water Resources Control Board (“State Board”); the

22 Executive Officer of the Regional Water Quality Control Board, San Diego Region

23 (“Regional Board”) collectively, “state and federal agencies”) and Defendants.

24        6.     The NoV provided Defendants with sufficient information to determine
25 (i) the CWA requirements Plaintiff alleges Defendants violated, (ii) the activity

26 alleged to constitute the violation(s), (iii) sufficient information to determine the
27 date, location, and person responsible for the violation(s), and (iv) the contact

28
                                            2
                                 PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.3 Page 3 of 29




 1 information for the Plaintiff and Plaintiff’s Counsel. A copy of the NoV is attached

 2 as Exhibit 1.

 3         7.      More than sixty (60) days have passed since the NoV was served upon
 4 Defendants and the state and federal agencies. During this time, neither the EPA,

 5 nor the State of California, has commenced or is diligently prosecuting a court action

 6 to redress the violations alleged herein. No claim in this action is barred by any prior

 7 administrative action pursuant to section 309(g) of the CWA, 33 U.S.C. § 1319(g).

 8         8.      Venue is proper in the Southern District of California pursuant to
 9 section 505(c)(1) of the CWA, 33 U.S.C. § 1365(c)(1), because the source of the

10 violations is located within this judicial district.

11                                         PARTIES
12         9.      Plaintiff is a citizen of the State of California who, through his
13 recreational activities, uses and enjoys the waters of the Sweetwater River, its

14 inflows, outflows, including the Sweetwater Reservoir and the San Diego Bay, and

15 other waters of the overall Sweetwater River Watershed, of which the Sweetwater

16 River, Sweetwater Reservoir, and San Diego Bay are a part. Plaintiff’s use and

17 enjoyment of these waters is negatively affected by the pollution caused by

18 Defendants’ operations. Plaintiff is dedicated to protecting the water quality of the
19 Sweetwater River, Sweetwater Reservoir, San Diego Bay, and the overall

20 Sweetwater River Watershed, for the benefit of its ecosystems and communities. To

21 further these goals, Plaintiff actively seeks federal and state agency implementation

22 of the CWA, and, where necessary, directly initiates enforcement actions on behalf

23 of himself and for his community.

24         10.     Plaintiff, like other citizens, taxpayers, property owners, and residents
25 of his community, lives, works, travels near, and recreates in, the Sweetwater River,

26 its inflows, outflows, including the Sweetwater Reservoir and the San Diego Bay,
27 and other waters of the overall Sweetwater River Watershed, of which the

28
                                              3
                                   PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.4 Page 4 of 29




 1 Sweetwater River, Sweetwater Reservoir, and San Diego Bay are a part, into which

 2 Defendants discharge pollutants. Plaintiff, like other citizens, taxpayers, property

 3 owners, and residents, uses and enjoys the Sweetwater River, its inflows, outflows,

 4 including the Sweetwater Reservoir and the San Diego Bay, and other waters of the

 5 overall Sweetwater River Watershed, of which the Sweetwater River, Sweetwater

 6 Reservoir, and San Diego Bay are a part, for recreational, educational, scientific,

 7 conservation, aesthetic, spiritual, and other purposes.    Defendants’ discharge of
 8 stormwater containing pollutants impairs each of these uses.        Thus, Plaintiff’s
 9 interests have been, are being, and will continue to be adversely affected by

10 Defendants’ failure to comply with the CWA and the Industrial Stormwater Permit.

11        11.    Plaintiff enjoys going to the Sweetwater Summit Regional Park (the
12 Park”). Plaintiff enjoys relaxing in the park and walking along the paths located in

13 the Park.

14        12.    The Sweetwater River runs, and the Sweetwater Reservoir (a dammed
15 portion of the Sweetwater River) is located, and directly adjacent to the Park, and

16 the both are accessible from the Park by Park goers to recreate and fish in. While at

17 the Park, Plaintiff has witnessed the polluted nature of the Sweetwater River and

18 Sweetwater Reservoir. He has observed that the Sweetwater River and Sweetwater
19 Reservoir appears both brown and dirty. In addition to his visual observation of the

20 water, Plaintiff has also noticed an unpleasant smell coming from the water.

21        13.    Plaintiff is aware that Defendants’ Facility is located a short distance
22 away upstream from the Park and that the pollution contained in stormwater runoff

23 from the Facility flows downstream through the Sweetwater River, Sweetwater

24 Reservoir, and the Park before ultimately reaching the San Diego Bay and Pacific

25 Ocean. Plaintiff believes that this has degraded the beauty of the Park and curtailed

26 his enjoyment of the Park.
27

28
                                            4
                                 PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.5 Page 5 of 29




 1         14.    Plaintiff intends to return to the Park in the future and believes that
 2 reducing Defendants’ pollution of the Sweetwater River watershed will improve the

 3 water quality in the Sweetwater River and Sweetwater Reservoir and allow him the

 4 opportunity to better enjoy the recreational and aesthetic interests in the Sweetwater

 5 River, Sweetwater Reservoir, and the Park.

 6         15.    Defendant Fibre Resources Unlimited, Inc. a/k/a Fibre Resources is a
 7 California corporation with headquarters at 555 S. Rose Street, Anaheim, CA 92805.

 8         16.    Defendant Certified Recycling, Inc. is a California corporation with
 9 headquarters at 555 S. Rose Street, Anaheim, CA 92805.

10         17.    Defendants own and operate the Facility, located at 3833 Bancroft
11 Drive, Spring Valley, CA 91977.

12         18.    The Facility operates as a recycling and waste facility. Industrial
13 activities carried out at the Facility include (i) recycling of paper, plastic, metals, and

14 other items; (ii) waste solution management; (iii) product destruction; (iv) equipment

15 storage; and (v) shipping and receiving. Repair and maintenance activities carried

16 out at the Facility include, but are not limited to, electrical, plumbing, roofing,

17 asphalt, concrete, and utilities repairs as well as janitorial duties.

18         19.    The Facility’s industrial activities fall under Standard Industrial
19 Classification (“SIC”) Code 5093, relating to Scrap and Waste Recycling.

20 Defendants applied for and received coverage under the California Industrial

21 General Permit since at least 2013, and was issued WDID No. 9 37I024288.

22 Defendant reapplied for coverage under the 2015 Industrial Stormwater Permit, and

23 was granted the continued use of its previously issued WDID No. These “Notice of

24 Intents” for the Facility to comply with the terms of the Industrial Stormwater Permit

25 list “Fibre Resources” as the Facility name and “3833 Bancroft Drive, Spring Valley,

26 CA 91977” as the Facility address. Moreover, the physical signage displayed at the
27 aforementioned address describes the Facility as “Certified Recycling”. Plaintiff is

28
                                              5
                                   PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.6 Page 6 of 29




 1 therefore informed and believes and thereon alleges that Defendants jointly and

 2 severally own and/or operate the Facility.

 3                         REGULATORY BACKGROUND
 4 The Problem of Stormwater Pollution

 5        20.    Stormwater runoff is one of the most significant sources of water
 6 pollution in the nation and has been recognized as a leading cause of significant and

 7 cumulative harmful impacts to the water quality of the Sweetwater River, its inflows,

 8 outflows, including the Sweetwater Reservoir and the San Diego Bay, and other

 9 waters of the overall Sweetwater River Watershed, of which the Sweetwater River,

10 Sweetwater Reservoir, and San Diego Bay are a part. With every rainfall event,

11 significant amounts of polluted rainwater flow from local industrial facilities, such

12 as the Facility, and pour into storm drains, local tributaries, and directly into the

13 Sweetwater River, its inflows, outflows, including the Sweetwater Reservoir and the

14 San Diego Bay, and other waters of the overall Sweetwater River Watershed, of

15 which the Sweetwater River, Sweetwater Reservoir, and San Diego Bay are a part.

16        21.    Stormwater runoff from industrial sites such as the Facility causes harm
17 to humans and aquatic life.     In particular, stormwater can contain heavy metal
18 pollutants such as aluminum, chromium, copper, iron, lead, mercury, nickel, tin, and
19 zinc, as well as high concentrations of suspended solids, and nitrate plus nitrite

20 nitrogen. Exposure and ingestion of heavy metals can cause health problems in

21 people and aquatic animals, including neurological, physiological, and reproductive

22 effects. Heavy metals have been shown to alter activity in tissues and blood of fish.

23        22.    High concentrations of total suspended solids (“TSS”) degrade optical
24 water quality by reducing water clarity and decreasing light available to support

25 photosynthesis.    TSS has been shown to alter predator/prey relationships (for
26 example, turbid water might make it difficult for fish to see their prey). Deposited
27 solids alter habitat for fish, aquatic plants, and benthic organisms. TSS can also be

28
                                            6
                                 PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.7 Page 7 of 29




 1 harmful to aquatic life because numerous pollutants, including metals and polycyclic

 2 aromatic hydrocarbons (“PAHs”), are absorbed onto TSS.                    Thus, higher
 3 concentrations of TSS mean higher concentrations of toxins associated with those

 4 sediments. Inorganic sediments, including settleable matter and suspended solids,

 5 have been shown to negatively impact species richness, diversity, and total biomass

 6 of filter feeding aquatic organisms on bottom surfaces.

 7 The Clean Water Act

 8        23.    CWA section 301(a), 33 U.S.C. § 1311(a), prohibits the discharge of
 9 any pollutant into waters of the United States unless the discharge is in compliance

10 with various enumerated CWA requirements. Among other things, CWA section

11 301(a) prohibits discharges not authorized by, or in violation of, the terms of a

12 National Pollutant Discharge Elimination System (“NPDES”) permit issued

13 pursuant to CWA section 402, 33 U.S.C. § 1342.

14        24.    CWA section 402(b), 33 U.S.C. § 1342(b), allows each state to
15 administer its own EPA approved permit program for discharges. In California, the

16 State Board and its nine Regional Boards have approval from EPA to administer an

17 NPDES permit program for the State. The State Board and Regional Boards issue

18 individual and general NPDES permits regulating water pollutant discharges from
19 various categories of dischargers.

20        25.    CWA section 402(p), 33 U.S.C. § 1342(p), requires that NPDES
21 permits be issued for stormwater discharges “associated with industrial activity.”

22        26.    CWA section 301(b) required that, by March 31, 1989, all point source
23 dischargers, including those discharging polluted stormwater must achieve

24 technology based effluent limitations by utilizing the Best Available Technology

25 Economically Achievable (“BAT”) for toxic and nonconventional pollutants and the

26 Best Conventional Pollutant Control Technology (“BCT”) for conventional
27 pollutants. See 33 U.S.C. § 1311(b); 40 C.F.R. § 125.3(a)(2)(ii)-(iii).

28
                                            7
                                 PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.8 Page 8 of 29




 1         27.    CWA section 505(a)(1) provides for citizen enforcement actions
 2 against any “person,” including individuals, corporations, or partnerships, for

 3 violations of NPDES permit requirements and for unpermitted discharges of

 4 pollutants. 33 U.S.C. § 1365(a)(1), see 33 U.S.C. § 1362(5).

 5         28.    CWA section 505(a) authorizes a citizen suit action for injunctive relief.
 6 33U.S.C. § 1365(a).

 7         29.    CWA violators are subject to an assessment of civil penalties of up to
 8 $51,570 per day per violation for violations occurring after November 2, 2015 and

 9 $37,500 per day per violation for violations occurring after January 12, 2009 but

10 before November 2, 2015. 33 U.S.C. § 1319(d), 40 C.F.R. §§ 19.1-19.4.

11 State Regulations

12         30.    Section 303 of the CWA, 33 U.S.C. § 1313, requires states to adopt
13 Water Quality Standards, including water quality objectives and beneficial uses for

14 navigable waters of the United States. The CWA prohibits discharges from causing

15 or contributing to a violation of such state Water Quality Standards. See 33 U.S.C.

16 § 1311(b)(1)(c); 40 C.F.R. §§ 122.4(a), (d); 40 C.F.R. § 122.44(d)(1).

17         31.    The State of California regulates water quality through the State Board
18 and nine Regional Boards, and each Regional Board maintains a separate Water
19 Quality Control Plan which contains Water Quality Standards for water bodies

20 within its geographic area.

21         32.    Water Quality Objectives (“WQO”) applicable to Defendant are set
22 forth in the California Toxic Rule (“CTR”)1 and the San Diego Region (Region 9)

23 Water Quality Control Plan (the “Basin Plan”). Exceedances of WQOs constitute

24 violations of the Industrial Stormwater Permit, the CTR, and the Basin Plan.

25

26
   1 The CTR is set forth at 40 C.F.R. § 131.38 and is explained in the Federal Register preamble
27 accompanying the CTR promulgation set forth at 65 Fed. Reg. 31, 682 (May 18, 2000).

28
                                               8
                                    PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.9 Page 9 of 29




 1        33.    The Basin Plan establishes WQOs for all various areas of the inland
 2 surface, enclosed bays and estuaries, coastal lagoons, and ground waters under the

 3 purview of the San Diego Regional Water Quality Control Board, including the

 4 waters of the Sweetwater River, its inflows, outflows, including the Sweetwater

 5 Reservoir and the San Diego Bay, and other waters of the overall Sweetwater River

 6 Watershed, of which the Sweetwater River, Sweetwater Reservoir, and San Diego

 7 Bay are a part, including but not limited to the following:

 8               a.    Waters shall not contain suspended or settleable material in
 9               concentrations that create nuisance or adversely affect beneficial users;
10               b.    Waters shall be free of changes in turbidity that cause nuisance
11               or adversely affect beneficial uses;
12               c.    All waters shall be maintained free of toxic substances in
13               concentrations that are toxic to, or that produce detrimental
14               physiological responses in, human, plant, or aquatic life.
15        34.    In addition, the EPA has promulgated WQOs for toxic priority
16 pollutants in all California water bodies (the “California Toxics Rule” or “CTR”),

17 which include and apply to the Sweetwater River, its inflows, outflows, including

18 the Sweetwater Reservoir and the San Diego Bay, and other waters of the overall
19 Sweetwater River Watershed, of which the Sweetwater River, Sweetwater

20 Reservoir, and San Diego Bay are a part, unless expressly superseded by the Basin

21 Plan. 65 Fed. Reg. 31,682 (May 18, 2000); 40 C.F.R. § 131.38.

22 The Industrial Stormwater Permit

23        35.    In California, the State Board has elected to issue a single, statewide
24 general permit applicable to all stormwater discharges associated with industrial

25 activity. On April 17, 1997, the State Board adopted the 1997 Permit, which was in

26 effect through June 30, 2015. On July 1, 2015, the 2015 Permit became effective
27

28
                                            9
                                 PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.10 Page 10 of 29




 1 and superseded the 1997 Permit, except for enforcement purposes.2 To discharge

 2 stormwater lawfully in California, industrial dischargers must secure coverage under

 3 the Industrial Stormwater Permit and comply with its terms or obtain and comply

 4 with an individual NPDES permit.             1997 Permit, p. II; 2015 Permit, Section
 5 I(A)(Findings 8, 12).

 6         36.     The Industrial Stormwater Permit is an NPDES permit issued pursuant
 7 to CWA section 402(p), 33 U.S.C. § 1342(p).                   Violations of the Industrial
 8 Stormwater Permit are also violations of the CWA. 1997 Permit, Section C(1); 2015

 9 Permit, Section XXI(A).

10         37.     The    Industrial     Stormwater    Permit    contains     certain   absolute
11 prohibitions.     The Industrial Stormwater Permit prohibits the direct or indirect
12 discharge of materials other than stormwater (“non-stormwater discharges”), which

13 are not otherwise authorized by an NPDES permit, to the waters of the United States.

14 1997 Permit, Order Part A(1); 2015 Permit, Section III(B).                    The Industrial
15 Stormwater Permit prohibits stormwater discharges that cause or threaten to cause

16 pollution, contamination, or nuisance (1997 Permit, Order Part A(2); 2015 Permit,

17 Sections III(C), VI(C)) and discharges that adversely impact human health or the

18 environment (1997 Permit, Order Part C(1); 2015 Permit, Section VI(B)). Finally,
19 the Industrial Stormwater Permit prohibits discharges that cause or contribute to an

20 exceedance of any applicable water quality standard contained in a Statewide Water

21 Quality Control Plan or the applicable Regional Board’s Basin Plan. 1997 Permit,

22 Order Part C(2); 2015 Permit, Section VI(A).

23         38.     On April 1, 2014, the State Board adopted an updated NPDES General
24 Permit for Discharges Associated with Industrial Activity, Water Quality Order No.

25
   2 Notably, the 2015 Permit is much more comprehensive than its predecessor, including expanding
26 its purview to “Light Industry” uses previously exempted, and including more prescriptive
   requirements for various parts of permit compliance, including BMPs, NALs, SWPPP
27 requirements, Total Daily Maximum Loads for receiving waters, amongst others. See generally,

28 2015 Permit.
                                                 10
                                       PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.11 Page 11 of 29




 1 2014-57-DWQ, effective as of July 1, 2015. As of the effective date, Water Quality

 2 Order No. 2014-57-DWQ supersedes and rescinds the current Industrial Stormwater

 3 Permit, Water Quality Order No. 97-03-DWQ, except for purposes of enforcement

 4 actions brought pursuant to the Industrial Stormwater Permit, Water Quality Order

 5 No. 97-03-DWQ.

 6          39.    Notably, under the 2015 Permit, all “Light Industry” facilities falling
 7 under SIC where industrial materials, equipment, or activates are not exposed to

 8 stormwater are now required to obtain coverage under the IGP. 3

 9          40.    Under the CWA and the Industrial Stormwater Permit, dischargers
10 must employ Best Management Practices (“BMPs”) that constitute BAT and BCT

11 to reduce or eliminate stormwater pollution. 33 U.S.C. § 1311(b); 1997 Permit,

12 Order Part B(3); 2015 Permit, Section X(H). The EPA has developed benchmark

13 levels (“Benchmarks”) that are objective guidelines to evaluate whether a

14 permittee’s BMPs achieve compliance with the BAT/BCT standards. Final National

15 Pollutant Discharge Elimination System (NPDES) General Permit for Stormwater

16 Discharges From Industrial Activities (“Multi-Sector Permit”), 65 Fed. Reg. 64,746,

17 64,766-67 (Oct. 30, 2000); Multi Sector Permit, 73 Fed. Reg. 56,572, 56,574 (Sept.

18 29, 2008); Multi Sector Permit, 80 Fed. Reg. 34,403 (June 16, 2015).
19          41.    The 2015 Permit includes Numeric Action Limits (NALs) that are
20 based on Benchmarks. 2015 Permit, Section I(M) (Finding 62). Like Benchmarks,

21 the NALs indicate “the overall pollutant control performance at any given facility.”

22 Id. Section I(M) (Finding 61).

23          42.    Dischargers must develop and implement a Storm Water Pollution
24 Prevention Plan (“SWPPP”) at the time industrial activities begin. 1997 Permit,

25

26 3 Light Industry” facilities are included in the category of “Manufacturing Facilities” defined in
   the Industrial Stormwater Permit as “Facilities with Standard Industrial Classifications (SICs)
27 20XX through 39XX, 5221 through 4225.”3 See, Industrial Stormwater Permit, Attachment A,

28 Category 2.
                                                11
                                      PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.12 Page 12 of 29




 1 Section A(1)(a) and Order Part E(2); 2015 Permit, Sections I(I) (Finding 54), X(B).

 2 The SWPPP must identify and evaluate sources of pollutants associated with

 3 industrial activities that may affect the quality of stormwater and authorized non-

 4 stormwater discharges from the facility. 1997 Permit, Section A(2); 2015 Permit,

 5 Section X(G). The SWPPP must identify and implement site-specific BMPs to

 6 reduce or prevent pollutants associated with industrial activities in stormwater and

 7 authorized non-stormwater discharges. 1997 Permit, Section A(2); 2015 Permit,

 8 Section X(H). The SWPPP must include BMPs that achieve pollutant discharge

 9 reductions attainable via BAT and BCT. 1997 Permit, Order Part B(3); 2015 Permit,

10 Sections I(D) (Finding 32), V(A).

11         43.    The SWPPP must include: a narrative description and summary of all
12 industrial activity, potential sources of pollutants, and potential pollutants; a site map

13 indicating the stormwater conveyance system, associated points of discharge,

14 direction of flow, areas of actual and potential pollutant contact, including the extent

15 of pollution generating activities, nearby water bodies, and pollutant control

16 measures; a description of stormwater management practices; a description of the

17 BMPs to be implemented to reduce or prevent pollutants in stormwater discharges

18 and authorized non-stormwater discharges; the identification and elimination of non-
19 stormwater discharges; the location where significant materials are being shipped,

20 stored, received, and handled, as well as the typical quantities of such materials and

21 the frequency with which they are handled; a description of dust and particulate-

22 generating activities; and a description of individuals              and their current
23 responsibilities for developing and implementing the SWPPP. 1997 Permit, Section

24 A(1)-(10); 2015 Permit, Section X.

25         44.    The Industrial Stormwater Permit also requires facility operators to
26 properly operate and maintain any facilities and systems of treatment and control
27 installed or used to achieve compliance with the conditions of the Industrial

28
                                             12
                                   PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.13 Page 13 of 29




 1 Stormwater Permit and requirements of the SWPPP at all times.              1997 Permit,
 2 Section C(5); 2015 Permit, Section XXI(F).

 3         45.   The SWPPP and site maps must be assessed annually and revised as
 4 necessary to ensure accuracy and effectiveness. 1997 Permit, Sections A(1), B(3)-

 5 (4); 2015 Permit, Sections I(J) (Finding 55), X(B)(1).

 6         46.   The 1997 Permit required facility operators to develop and implement
 7 a monitoring and reporting program (“MRP”) when industrial activities begin at a

 8 facility. 1997 Permit, Section B(1)-(2) and Order Part E(3). The MRP must ensure

 9 that stormwater discharges are in compliance with the Discharge Prohibitions,

10 Effluent Limitations, and Receiving Water Limitations specified in the 1997 Permit.

11 Id. at Section B(2). The MRP must ensure that practices at the facility to prevent or

12 reduce pollutants in stormwater and authorized non-stormwater discharges are

13 evaluated and revised to meet changing conditions at the facility, including revision

14 of the SWPPP. Id.

15         47.   Facilities are required to make monthly visual observations of storm
16 water discharges. The visual observations must represent the quality and quantity

17 of the facility’s storm water discharges form the storm event. 1997 Permit, § B(7);

18 2015 Permit, § XI.A.
19         48.   The 2015 Permit requires facility operators to monitor and sample
20 stormwater discharges to ensure that the facility is complying with the terms of the

21 permit. 2015 Permit, Sections I(J) (Findings 55-56); XI.

22         49.   Under the 1997 Permit, facilities must analyze storm water samples for
23 “toxic chemicals and other pollutants that are likely to be present in storm water

24 discharges in significant quantities.” 1997 Permit, § B(5)(c)(ii). Under the 2015

25 Permit, facilities must analyze storm water samples for “[a]dditional parameters

26 identified by the Discharger on a facility-specific basis that serve as indicators of the
27

28
                                            13
                                  PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.14 Page 14 of 29




 1 presence of all industrial pollutants identified in the pollutant source assessment.”

 2 2015 Permit, § XI(B)(6)(c).

 3         50.   Pursuant to the monitoring and reporting requirements of the Industrial
 4 Stormwater Permit, facility operators must conduct ongoing visual observations of

 5 stormwater and non-stormwater discharges and record responsive measures taken to

 6 eliminate unauthorized non-stormwater discharges and to reduce or prevent

 7 pollutants in stormwater and authorized non-stormwater discharges. 1997 Permit,

 8 Sections B(3)-(4); 2015 Permit, Section XI(A).        Facility operators must collect
 9 samples of stormwater discharges from all locations where stormwater may be

10 discharged from the facility. 1997 Permit, Sections B(5), (7); 2015 Permit, Section

11 XI(B)(4)-(5). As a part of MRP, these collections and analyses must be conducted

12 twice a year; samples must be collected during “the first hour of discharge from (1)

13 the first storm event of the wet season, and (2) at least one other storm event in the

14 wet season.” Id. Through the 2014-2015 reporting period, facility operators were

15 required to analyze stormwater samples for pH, total suspended solids, total organic

16 carbon (or oil and grease as a substitute), specific conductance, toxic chemicals, and

17 other pollutants which are likely to be present in significant quantities in stormwater

18 discharging from the facility. 1997 Permit, Section B(5).
19         51.   Section XI(B)(2) of the 2015 Permit requires that dischargers collect
20 and analyze storm water samples from two qualifying storm events (“QSEs”) during

21 the first half of each reporting year (July 1 to December 31) and two QSEs during

22 the second half of each reporting year (January 1 to June 30).

23         52.   The EPA has established the Benchmark values as guidelines for
24 determining whether a facility discharging industrial storm water has implemented

25 the requisite BAT and BCT.         See, U.S. EPA Multi-Sector General Permit for
26 Stormwater Discharges Associated with Industrial Activity (the “MSGP”). These
27 Benchmarks represent pollutant concentrations at which a storm water discharge

28
                                           14
                                 PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.15 Page 15 of 29




 1 could potentially impair, or contribute to impairing, water quality, or affect human

 2 health from ingestion of water or fish. Notably, the Benchmark levels contained in

 3 the MSGP is “consistent” with the BMPs required of facilities under the Industrial

 4 Stormwater Permit, and serve as the reference point for the Numeric Action Levels

 5 (“NALs”) contained in the IGP itself. 2015 Permit I(D)(33).

 6         53.   These Benchmarks are reflected in the 2015 Permit in the form of
 7 Numeric Action Levels (“NALs”). The 2015 Permit incorporates annual NALs,

 8 which are derived from a Water Board dataset. The following NALs have been

 9 established under the 2015 Permit for facilities under SIC code 5093: (i) Oil &

10 Grease – 15.0 Mg/L; (ii) Total Suspended Solids (“TSS”) – 100 Mg/L; (iii)

11 Aluminum – 0.75 Mg/L; (iv) Lead – 0.262 Mg/L ; (v) Iron – 1.0 Mg/L; (vi) Zinc –

12 0.26 Mg/L; and (vii) Chemical Oxygen Demand – 120 Mg/L. An exceedance of

13 annual NALs occurs when the average of all samples obtained for an entire facility

14 during a single reporting year is greater than a particular annual NAL. The reporting

15 year runs from July 1 to June 30. The 2015 Permit also established the following

16 instantaneous maximum NALs for all permitted facilities: (i) pH – 6.0 – 9.0 s.u.; (ii)

17 TSS – 400 Mg/L; and (iii) Oil & Grease – 25 Mg/L. An instantaneous maximum

18 NAL exceedance occurs when two or more analytical results from samples taken for
19 any single parameter within a reporting year exceed the instantaneous maximum

20 NAL value (for TSS and O&G) or are outside of the instantaneous maximum NAL

21 range for pH. When a discharger exceeds an applicable NAL, it is elevated to “Level

22 1 Status,” which requires revision of the SWPPP and additional BMPs.             If a
23 discharger exceeds an applicable NAL during Level 1 Status, it is then elevated to

24 “Level 2 Status.” For Level 2 Status, a discharger is required to submit an Action

25 Plan requiring a demonstration of either additional BMPs to prevent exceedances, a

26 determination that the exceedance is solely due to non-industrial pollutant sources,
27

28
                                           15
                                 PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.16 Page 16 of 29




 1 or a determination that the exceedance is solely due to the presence of the pollutant

 2 in the natural background.

 3         54.    Section B(14) of the 1997 Permit requires dischargers to include
 4 laboratory reports with their Annual Reports submitted to the Regional Board. This

 5 requirement is continued with the 2015 Permit. 2015 Permit, Fact Sheet, Paragraph

 6 O.

 7         55.    Section 505(a)(1) and Section 505(f) of the Act provide for citizen
 8 enforcement actions against any “person,” including individuals, corporations, or

 9 partnerships, for violations of NPDES permit requirements. 33 U.S.C. §§1365(a)(1)

10 and (f), § 1362(5). An action for injunctive relief under the Act is authorized by 33

11 U.S.C. § 1365(a). Violators of the Act are also subject to an assessment of civil

12 penalties of up to $51,570 per day per violation for violations occurring after

13 November 2, 2015 and $37,500 per day per violation for violations occurring after

14 January 12, 2009 but before November 2, 2015. 33 U.S.C. § 1319(d), 40 C.F.R. §§

15 19.1-19.4. See also 40 C.F.R. §§ 19.1 -19.4.

16                               STATEMENT OF FACTS
17 Facility Background

18         56.    Defendants operate the Facility located at 3833 Bancroft Drive, Spring
19 Valley, CA 91977.

20         57.    The Facility is regulated by the Industrial Stormwater Permit.
21         58.    Defendant submitted or was covered by a Notice of Intent to comply
22 with the Industrial Stormwater Permit to the State Board since at least 2013 and in

23 2015.

24         59.    Operations at the Facility include recycling and waste management.
25 Industrial activities carried out at the Facility include (i) recycling of paper, plastic,

26 metals, and other items; (ii) waste solution management; (iii) product destruction;
27 (iv) equipment storage; and (v) shipping and receiving. Repair and maintenance

28
                                             16
                                   PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.17 Page 17 of 29




 1 activities carried out at the Facility include, but are not limited to, electrical,

 2 plumbing, roofing, asphalt, concrete, and utilities repairs as well as janitorial duties.

 3         60.      Certain operations at the Facility occur outdoors and are causing
 4 pollutants to be exposed to rainfall.

 5         61.      Specifically, plaintiff is aware of industrial processes at the Facility
 6 exposed to stormwater, including, but not limited to:

 7               a. The storage of large amounts of industrial machinery and products
 8                  outdoors and not under cover (many of which display visible signs of
 9                  weathering damage, such as rust), including such specific items as:
10                     i. Large amounts of pallets;
11                     ii. Large amounts of paper and cardboard waste bales;
12                    iii. Large amounts of refuse;
13                    iv. Loose unsecured paper waste;
14                     v. Large amounts of metal and metal scrap waste, much of which
15                        displays rust;
16                    vi. Chemical Drum containers;
17                   vii. Forklifts;
18                   viii. Shipping Containers;
19                    ix. Dumpsters; and
20                     x. Trucks.
21               b. The carrying out of industrial processes outdoors and not under cover,
22                  including the use of the industrial machinery and products mentioned
23                  above; and
24               c. The storage of industrial waste and refuse outdoors not under cover and
25                  exposed to stormwater, including the use of dumpsters, trash cans, and
26                  accumulation of waste.
27

28
                                                 17
                                       PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.18 Page 18 of 29




 1         62.   Vehicles and equipment at the Facility expose many other sources of
 2 pollution to the elements, including gasoline, diesel fuel, anti-freeze, battery fluids,

 3 and hydraulic fluids.

 4         63.   The types of pollutants released by the Facility into the immediate
 5 environment are known to include, or have the potential to include, among other

 6 contaminants; total suspended solids (“TSS”), waste oils, lubricants, fuel, trash,

 7 debris, hazardous materials, oil and grease, pH, heavy metals, and other pollutants.

 8         64.   The industrial materials stored and the pollutants generated at the
 9 Facility are exposed to stormwater flows.

10         65.   Activities at the Facility generate significant debris and particulate
11 matter, which contain pollutants and settle on surfaces within the Facility. During

12 rain events, this pollution washes off of those surfaces and flows into the Sweetwater

13 River, its inflows, outflows, including the Sweetwater Reservoir and the San Diego

14 Bay, and other waters of the overall Sweetwater River Watershed, of which the

15 Sweetwater River, Sweetwater Reservoir, and San Diego Bay are a part. Stormwater

16 from the Facility discharges into the Sweetwater River, its inflows, outflows,

17 including the Sweetwater Reservoir and the San Diego Bay, and other waters of the

18 overall Sweetwater River Watershed, of which the Sweetwater River, Sweetwater
19 Reservoir, and San Diego Bay are a part.

20 Activities Contributing to CWA Violations

21         66.   Defendants have not developed and/or implemented an adequate
22 SWPPP at the Facility, as evidenced by the various violations stated above, at ¶¶ 59-

23 65 supra.

24         67.   Defendants have not developed and/or implemented BMPs that
25 adequately minimize the exposure of pollutants to stormwater at the Facility, as

26 evidenced by the various violations stated above, at ¶¶ 59-65 supra.
27

28
                                            18
                                  PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.19 Page 19 of 29




 1         68.   Defendants have not developed and/or implemented BMPs at the
 2 Facility that adequately control and minimize polluted runoff from the Facility, as

 3 evidenced by the various violations stated above, at ¶¶ 59-65 supra.

 4         69.   Defendants have not developed and/or implemented BMPs at the
 5 Facility that adequately treat and remove pollutants in stormwater prior to discharge,

 6 as evidenced by the various violations stated above, at ¶¶ 59-65 supra.

 7         70.   Defendants have not developed and/or implemented adequate BMPs
 8 necessary to reduce or eliminate stormwater pollution that constitute BAT/BCTs, as

 9 evidenced by the various violations stated above, at ¶¶ 59-65 supra.

10         71.   Defendant has not developed and/or implemented adequate BMPs at
11 the Facility to achieve stormwater discharges that meet EPA Benchmarks or

12 applicable Water Quality Standards, as evidenced by the various violations stated

13 above, at ¶¶ 59-65 supra.

14         72.   Defendants has not adequately evaluated and revised the Facility’s
15 SWPPP to address these failures, as evidenced by the various violations stated

16 above, at ¶¶ 59-65 supra. Defendant has also failed to properly operate and maintain

17 the structures and systems that have been put in place at the Facility to achieve

18 compliance with the Industrial Stormwater Permit and its SWPPP requirements, as
19 evidenced by the various violations stated above, at ¶¶ 59-65 supra.

20         73.   Defendants have not developed and/or implemented an adequate MRP
21 at the Facility which has resulted in practices that do not adequately reduce or

22 prevent pollutants from discharging from the stormwater flows from the Facility, as

23 evidenced by the various violations stated above, at ¶¶ 59-65 supra.

24         74.   Defendants’ monitoring activities, or lack thereof, have not effectively
25 identified compliance problems at the Facility or resulted in effective revisions of

26 the SWPPP, as evidenced by the various violations stated above, at ¶¶ 59-65 supra.
27

28
                                           19
                                 PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.20 Page 20 of 29




 1         75.     Defendants have failed to address these issues in the ERA process as
 2 proscribed by the IGP, as evidenced by the various continuous and ongoing

 3 violations stated above, at ¶¶ 59-65 supra.

 4         76.     Due to Defendants lack of effective pollution prevention measures,
 5 including effective BMPs, and their failure to implement an effective monitoring

 6 and reporting program, stormwater from the Facility becomes polluted with many

 7 constituents.     The potential pollutants from the Facility include among other
 8 contaminants; total suspended solids (“TSS”), waste oils, lubricants, fuel, trash,

 9 debris, hazardous materials, oil and grease, pH, heavy metals such as Iron,

10 Aluminum, Lead, and Zinc, and other pollutants. Stormwater from the Facility

11 discharges, via the local storm sewer system and/or surface runoff, directly into the

12 Sweetwater River, its inflows, outflows, including the Sweetwater Reservoir and the

13 San Diego Bay, and other waters of the overall Sweetwater River Watershed, of

14 which the Sweetwater River, Sweetwater Reservoir, and San Diego Bay are a part.

15         77.     Polluted stormwater is discharged from the Facility into the Sweetwater
16 River, its inflows, outflows, including the Sweetwater Reservoir and the San Diego

17 Bay, and other waters of the overall Sweetwater River Watershed, of which the

18 Sweetwater River, Sweetwater Reservoir, and San Diego Bay are a part.              The
19 Sweetwater River, Sweetwater Reservoir, and the San Diego Bay, and other waters

20 of the overall Sweetwater River Watershed, are waters of the United States.

21         78.     Defendant’s stormwater testing for the required pollutant parameters
22 during the five years before Plaintiff served the NoV upon was wholly insufficient

23 – in fact, the Defendant failed to submit the required stormwater testing for any

24 Qualifying Storm Event (“QSE”) in any of the five previous annual reporting periods

25 prior to the date of the NoV, submitting no testing at all in the annual reporting

26 period immediately prior to the issuance of the NoV. As stated in the Industrial
27

28
                                             20
                                   PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.21 Page 21 of 29




 1 Stormwater Permit, facilities are required to provide testing data, for all requisite

 2 NALs, for four QSE’s per year.4

 3          79.    In addition, the testing which was submitted by Defendants indicate that
 4 the Facility is discharging stormwater with higher than acceptable levels of

 5 pollutants, specifically recording annual NAL exceedances for the pollutant

 6 parameters of Iron, Aluminum, and Chemical Oxygen Demand in the 2016-2017

 7 annual reporting period and for the pollutant parameters of Zinc and Chemical

 8 Oxygen Demand in the 2017-2018 annual reporting period.

 9          80.    Due to these overages as well as the lack of proper testing over a five
10 year period, it is likely that the pollutants of pH, O&G, TSS, Chemical Oxygen

11 Demand, Iron, Aluminum, Lead, and/or Zinc, are present in the Facility’s

12 stormwater runoff far exceeding acceptable levels.

13          81.    Additionally, as stated in the NoV, because Defendants have failed to
14 properly address any potential insufficiencies with their IGP compliance at the

15 Facility through the ERA process proscribed by the IGP – a process that is designed

16 to allow Facilities to take measured and demonstrative action to fix issues presented

17 by pollutant overages present in stormwater testing results.

18          82.    Moreover, the pollutants associated with SIC code 5093 are particularly
19 dangerous to riverine ecosystems, including Oil & Grease, TSS, pH, Chemical

20 Oxygen Demand, and heavy metals such as Iron, Aluminum, Lead, and Zinc.

21 Failures to adequately test stormwater runoff, as is the case here, make it difficult to

22 determine both the amount of pollutants being discharged in a facility’s stormwater,

23 and the efficacy of any control measures put in place.

24          83.    In addition, in the time since the NoV has been served on Defendant,
25 the Facility’s has continued to ignore its obligations under the IGP, failing to upload

26 testing data for all required testing data in the 2019-2020 annual reporting period.
27
     4 Under the Previous Industrial Stormwater Permit, this requirement was two QSEs per year.
28
                                               21
                                     PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.22 Page 22 of 29




 1         84.   Furthermore, despite these numerous issues with IGP compliance, the
 2 Facility has not properly updated its SWPPP, a document now five years old and

 3 consisting of only nine pages, much of which is generalized information non-specific

 4 to the Facility.

 5         85.   Such failure to comply with the self-monitoring and testing standards
 6 of the IGP undercuts the design of the IGP and the ERA scheme which rely on self-

 7 monitoring and reported testing to require self-remediation at Facility’s monitored

 8 by the Regional Board. By failing to comply with such testing standards, Defendants

 9 have failed and is continuing to fail to create and implement adequate BMPs

10 representing BATs and BCTs in place at the Facility, thereby violating the IGP and

11 CWA.

12         86.   Due to these numerous insufficiencies, discrepancies, and overages
13 contained in the Defendants’ annual stormwater sampling, the Facility’s discharges

14 of stormwater have been, are, and are likely to continue to be regularly contaminated

15 with higher levels of pollutants than are consistent with BMPs that constitute

16 BAT/BCT, and are thus violative the IGP and CWA.

17
                               FIRST CAUSE OF ACTION
18
19          Discharges in Violation of Permit Prohibitions of the Industrial
                                  Stormwater Permit
20                      (Violations of 33 U.S.C. §§ 1311, 1342)
21         87.   Plaintiff incorporates the allegations contained in all other paragraphs
22 as though fully set forth herein.

23         88.   The Industrial Stormwater Permit requires that "All Discharges of
24 storm water to waters of the United States are prohibited except as specifically

25 authorized by this General Permit or another NPDES permit.”

26         89.   Since at least March 16, 2015, Defendants have been discharging
27 polluted stormwater from the Facility in violation of the Prohibitions of the Industrial

28
                                            22
                                  PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.23 Page 23 of 29




 1 Stormwater Permit during every significant rain event (defined by EPA as a rainfall

 2 event generating 0.1 inches or more of rain). See Exhibit 1, NoV at Attachment 3

 3         90.   The polluted stormwater discharged from the Facility during every
 4 significant rain event contains pollutants harmful to fish, plants, birds, and human

 5 health that have adversely affected, and continue to adversely affect, human health

 6 and the environment in violation of the Industrial Stormwater Permit.

 7         91.   Discharges of polluted stormwater from the Facility have in the past
 8 caused, and will continue to cause, pollution, contamination, and/or nuisance to the

 9 waters of the United States in violation of the Industrial Stormwater Permit and the

10 Water Quality Objectives set forth in the Basin Plan.

11         92.   Each day since at least March 16, 2015, that Defendants have
12 discharged polluted stormwater from the Facility in violation of the Industrial

13 Stormwater Permit is a separate and distinct violation of CWA section 301(a), 33

14 U.S.C. § 1311(a).

15         93.   By committing the acts and omissions alleged above, Defendants are
16 subject to an assessment of civil penalties pursuant to CWA sections 309(d) and 505,

17 33 U.S.C. §§ 1319(d) and 1365.

18         94.   An action for injunctive relief is authorized by CWA section 505(a), 33
19 U.S.C. § 1365(a). Continuing commission of the acts and omissions alleged above

20 will irreparably harm Plaintiff, for which harm he has no plain, speedy, or adequate

21 remedy at law.

22         95.   An action for declaratory relief is authorized by 28 U.S.C. § 2201(a)
23 because an actual controversy exists as to the rights and other legal relations of the

24 Parties.

25

26
27

28
                                           23
                                 PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.24 Page 24 of 29




 1
                              SECOND CAUSE OF ACTION

 2           Discharge in Violation of Effluent Limitations of the Industrial
 3                                 Stormwater Permit
                         (Violations of 33 U.S.C. §§ 1311, 1342)
 4
           96.    Plaintiff incorporates the allegations contained in all other paragraphs
 5
     as though fully set forth herein.
 6
           97.    The Industrial Stormwater Permit’s SWPPP requirements and effluent
 7
     limitations require dischargers to reduce or prevent pollutants in their stormwater
 8
     discharges through the implementation of measures that must achieve BAT for toxic
 9
     and nonconventional pollutants and BCT for conventional pollutants.
10
           98.    Defendants have discharged and continue to discharge stormwater from
11
     the Facility containing levels of pollutants that do not achieve compliance with the
12
     BAT/BCT requirements during every significant rain event occurring from March
13
     16, 2015 through the present. Defendants’ failure to develop and/or implement
14
     BMPs adequate to achieve the pollutant discharge reductions attainable via BAT or
15
     BCT at the Facility is a violation of the Industrial Stormwater Permit and the CWA.
16
     See 1997 Permit, Order Part B(3); 2015 Permit, Sections I(D) (Finding 32), V(A);
17
     33 U.S.C. § 1311(b).
18
           99.    Each day since at least March 16, 2015, that Defendants have
19
     discharged stormwater containing pollutants in violation of the Industrial
20
     Stormwater Permit, specifically Effluent Limitation B(3) of the 1997 Permit, is a
21
     separate and distinct violation of section 301(a) of the CWA, 33 U.S.C. § 1311(a).
22
           100. Defendants’ CWA violations described in the paragraphs above will
23
     continue in the future until Defendants develop and implement BMPs at the Facility
24
     adequate to achieve pollutant discharge reductions attainable via BAT and BCT.
25
           101. By committing the acts and omissions alleged above, Defendants are
26
     subject to an assessment of civil penalties pursuant to sections 309(d) and 505 of the
27
     CWA, 33 U.S.C. §§ 1319(d) and 1365.
28
                                             24
                                   PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.25 Page 25 of 29




 1         102. An action for injunctive relief is authorized by CWA section 505(a), 33
 2 U.S.C. § 1365(a). Continuing commission of the acts and omissions alleged above

 3 will irreparably harm Plaintiff for which harm he has no plain, speedy, or adequate

 4 remedy at law.

 5         103. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a)
 6 because an actual controversy exists as to the rights and other legal relations of the

 7 Parties.

 8
                                THIRD CAUSE OF ACTION

 9           Failure to Develop and Implement an Adequate Storm Water
10    Pollution Prevention Plan, In Violation of the Industrial Stormwater Permit
                         (Violations of 33 U.S.C. § 1311, 1342)
11
           104. Plaintiff incorporates the allegations contained in all other paragraphs
12
     as though fully set forth herein.
13
           105. The Industrial Stormwater Permit requires dischargers of stormwater
14
     associated with industrial activity to develop and implement an adequate SWPPP
15
     when they commence industrial activity. 1997 Permit, Section A(1); 2015 Permit,
16
     Section X(B).
17
           106. Defendants, as of at least March 16, 2015, have commenced industrial
18
     activity and continues to conduct industrial activity at the Facility.
19
           107. Defendants has failed and continue to fail to develop and implement an
20
     adequate SWPPP or implement all necessary revisions to the SWPPP for the Facility
21
     as required by the Industrial Stormwater Permit.
22
           108. Defendants have failed and continue to fail to develop or implement a
23
     SWPPP for the Facility that includes BMPs adequate to meet the requirements of
24
     the Industrial Stormwater Permit, specifically Section A of the 1997 Permit and
25
     Section X of the 2015 Permit.
26
           109. Defendants have failed and continue to fail to adequately develop or
27
     implement a SWPPP at the Facility that prevents discharges from violating the
28
                                             25
                                   PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.26 Page 26 of 29




 1 Discharge Prohibitions, Effluent Limitations, and Receiving Water Limitations of

 2 the Industrial Stormwater Permit.

 3         110. Each day since March 16, 2015, that Defendants have failed to
 4 adequately develop and/or implement a SWPPP for the Facility in violation of the

 5 Industrial Stormwater Permit is a separate and distinct violation of CWA section

 6 301(a), 33 U.S.C. § 1311(a).

 7         111. Defendants have been in violation of the Industrial Stormwater
 8 Permit’s SWPPP requirements every day since March 16, 2015. Defendants will

 9 continue to be in violation of the SWPPP requirements each day that Defendants fail

10 to develop and fully implement an adequate SWPPP for the Facility.

11         112. By committing the acts and omissions alleged above, Defendants are
12 subject to an assessment of civil penalties pursuant to CWA sections 309(d) and 505,

13 33 U.S.C. §§ 1319(d) and 1365.

14         113. An action for injunctive relief is authorized by CWA section 505(a), 33
15 U.S.C. § 1365(a). Continuing commission of the acts and omissions alleged above

16 will irreparably harm Plaintiff for which harm he has no plain, speedy, or adequate

17 remedy at law.

18         114. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a)
19 because an actual controversy exists as to the rights and other legal relations of the

20 Parties.

21
                                  FOURTH CAUSE OF ACTION

22     Failure to Develop and Implement an Adequate Monitoring and Reporting
23                Program, In Violation of the Industrial Stormwater Permit
                            (Violations of 33 U.S.C. §§ 1311)
24
           115. Plaintiff incorporates the allegations contained in all other paragraphs
25
     as though fully set forth herein.
26
           116. Defendants have discharged and continues to discharge pollutants from
27
     the Facility in violation of the Industrial Stormwater Permit. Defendants are also in
28
                                             26
                                   PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.27 Page 27 of 29




 1 violation of the Industrial Stormwater Permit for repeated failure to report proper

 2 annual stormwater discharge data as required by the Industrial Stormwater Permit.

 3 Thus, Defendants’ discharges constitute an unpermitted discharge of pollutants from

 4 the Facility to waters of the United States in violation of CWA section 301(a), 33

 5 U.S.C. § 1311(a).

 6         117. Defendants have been in violation of CWA section 301(a) every day
 7 they have discharged stormwater from the Facility to waters of the United States

 8 since March 16, 2015. Defendants will continue to be in violation of the CWA each

 9 day that unpermitted stormwater discharges from the Facility to waters of the United

10 States.

11         118. By committing the acts and omissions alleged above, Defendants are
12 subject to an assessment of civil penalties pursuant to sections 309(d) and 505 of the

13 CWA, 33 U.S.C. §§ 1319(d) and 1365.

14         119. An action for injunctive relief is authorized by CWA section 505(a), 33
15 U.S.C. § 1365(a). Continuing commission of the acts and omissions alleged above

16 will irreparably harm Plaintiff for which harm he has no plain, speedy, or adequate

17 remedy at law.

18         120. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a)
19 because an actual controversy exists as to the rights and other legal relations of the

20 Parties.

21                                 RELIEF REQUESTED
22         Plaintiff respectfully requests this Court to grant the following relief:
23         A.     Declare Defendants to have violated and to be in violation of sections
24 301(a) and (b) of the Clean Water Act, 33 U.S.C. §§ 1311(a) and (b), for discharging

25 pollutants from the Facility in violation of a permit issued pursuant to section 402(p)

26 of the CWA, 33 U.S.C. § 1342(p), for failing to meet effluent limitations which
27 include the Best Available Technology Economically Achievable and Best

28
                                            27
                                  PLAINTIFF’S COMPLAINT
     Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.28 Page 28 of 29




 1 Conventional Pollutant Control Technology requirements, and for failing to comply

 2 with the substantive and procedural requirements of the IGP;

 3         B.    Enjoin Defendants from discharging pollutants from the Facility to
 4 stormwater discharge points, which discharge to the Sweetwater River, its inflows,

 5 Sweetwater Reservoir, San Diego Bay, and other waters of the overall Sweetwater

 6 River Watershed;

 7         C.    Order Defendants to restore all receiving waters damaged by
 8 Defendants’ illegal discharges of pollutants from the Facility;

 9         D.    Enjoin Defendants from violating sections 301(a) and (b) and section
10 402(p) of the Clean Water Act and from violating the substantive and procedural

11 requirements of the Industrial Stormwater Permit at the Facility;

12         E.    Order Defendants to pay civil penalties of up to $51,570 per day per
13 violation for violations occurring after November 2, 2015 and $37,500 per day per

14 violation for violations occurring after January 12, 2009 but before November 2,

15 2015. 33 U.S.C. § 1319(d), 40 C.F.R. §§ 19.1-19.4;

16         F.    Award Plaintiff his costs (including reasonable attorney, witness, and
17 consultant fees) as authorized by the CWA section 505(d), 33 U.S.C. § 1365(d);

18         G.    Award such other relief as this Court may deem appropriate.
19

20 //

21 //

22 //

23 //

24 //

25 //

26 //
27 //

28
                                           28
                                 PLAINTIFF’S COMPLAINT
Case 3:20-cv-02029-JAH-KSC Document 1 Filed 10/15/20 PageID.29 Page 29 of 29
